DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, 7, 12-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2011/0174237 to Luckman et al.
Regarding Claim 1, Luckman teaches a thermal support and method for an animal, the thermal sling comprising: a first portion (Luckman Fig. 1 and 2 #10A) comprising a flexible fabric configured to conform to at least a portion of the animal, the first portion comprising an opening configured to receive the animal and a shape configured to support the animal when received by the opening (Luckman Fig. 1), and the first portion comprising a pocket (Luckman Fig. 7 #114) configured to contact the animal when received by the opening; a strap portion (Luckman Fig. 7 #126) attached to the first portion at two or more locations, the strap portion configured to enable lifting of the first portion; and a thermal insert (Luckman Fig. 1 #138) configured to be heated and/or cooled, the thermal insert removably positioned in the pocket of the first portion such that the thermal insert can transfer heat or cold to or from the animal when received by the opening and when heated and/or cooled.
Regarding Claim 2, Luckman teaches the thermal insert is configured to be heated in a microwave and/or cooled in a freezer (Luckman paragraph [0006]).
Regarding Claims 4, 5 and 6, Luckman teaches the thermal insert comprises a first concave side and a first convex side (Luckman #138, it is flexible and shapes to the contour of the belly of the dog as in Figs. 1 and 6 and/or paragraph [0006], the curvature of the dog’s belly creates and satisfies the convex and concave claimed shaping).
Regarding Claims 7, 17 and 18, Luckman teaches the thermal insert is flexible when cooled to a temperature of less than or equal to 0 degrees Celsius (Luckman paragraph [0006]).
Regarding Claim 12, Luckman teaches the thermal support is a thermal hoist and the first portion is a U-shaped (Luckman Figs. 11, 12, 13).
Regarding Claim 13, Luckman teaches the strap portion is attached proximal to the opening of the first portion (Luckman Fig. 13 #350).
Regarding Claim 14, Luckman teaches the strap portion is adjustable (Luckman Figs. 7 and 8 #128, #130).
Regarding Claim 15, Luckman teaches the thermal insert is reusable (Luckman #138 and paragraph [0006]).
Regarding Claim 16, Luckman teaches the thermal insert forms a floor for the animal to rest on (Luckman Figs. 6, 7, 8).
Regarding Claim 20, Luckman teaches the thermal support is a thermal sling and the first portion is cup shaped or the thermal support is a thermal hoist and the first portion is a U- shaped. (Luckman Figs. 11, 12, 13 “U” shaped)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0174237 to Luckman et al in view of U.S. Patent No. 6,666,836 to Islava.
Regarding Claim 8, Luckman teaches the thermal gel portion (Luckmans #138), but is silent on the thermal insert comprises a thermal gel portion and a support layer, wherein the thermal gel portion is releasably detachable from the support layer. However, Islava teaches the general knowledge that is known to provide a thermal gel portion and a support layer, wherein the thermal gel portion is releasably detachable from the support layer (Islava Fig. 8 and 13 #12 and #22 support and #26a/b Velcro and #16 gel).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Luckman with the teachings of Islava for removable attachment as taught by Islava.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 9, Luckman as modified teaches the thermal gel portion is releasably detachable from the support layer by a hook and loop fastener (Islava Fig. 13 #26a/b).
Regarding Claim 10, Luckman as modified teaches the thermal gel portion comprises an enclosure comprising a flexible fabric and a thermal gel positioned within the enclosure (Islava Figs. 8 and 13 #16).
Regarding Claim 19, Luckman as modified teaches the thermal gel portion comprises a thermal gel portion (Islava #16) and a support layer (Islava #22 and #12), and the method further comprises releasably detaching the thermal gel portion from the support layer prior to heating and/or cooling (Islava Fig. 13) and/or attaching the thermal gel portion to the support layer prior to placing the thermal insert into the pocket (Luckman paragraph [0006]).

Claim(s) 11 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0174237 to Luckman et al in view of U.S. Patent Pub. No. 2010/0089335 to DelaBarre.
Regarding Claims 3 and 11, Luckman teaches a variety of sling configurations (Luckman Fig. 1, 6, 11) the thermal support is a thermal sling (Luckman #138), but is silent on the first portion is cup shaped, wherein the first portion comprises an adjustable band configured to control a size of the opening.  However, DelaBarre teaches the general knowledge that cup shaped cling configurations are known pet carriers with adjustable band to control size of the opening (DelaBarre Fig. 1 and 2 #10 and #40).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Luckman with the teachings of DelaBarre before the effective filing date of the claimed invention for ease of getting the animal safely into containment and is comfortable as taught by DelaBarre.  The modification is merely the simple substitution of one know sling configuration for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following cited prior art of record is a teaching of general knowledge in the art of slings and carriers:  U.S. Patent No. 5,490,478; U.S. Patent Pub. No. 2015/0224001; U.S. Patent Pub No. 2013/0298844; U.S. Patent No. 8,474,412; U.S. Patent No. 8,015,948; U.S. Patent Pub. No. 2011/0079622; PCT WO 2008/027997; U.S. Patent Pub. No. 2006/0032456; U.S. Patent No. 2005/0263102; U.S. Patent No. 2003/0221634; U.S. Patent Pub. No. 2003/0200937; U.S. Patent No. 5,894,817; U.S. Patent No. D383,305.
The following cited prior art of record is a teaching of general knowledge regarding thermal inserts:  U.S. Patent No. 4,517,972 and U.S. Patent No. 4,404,820

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

29 August 2022